Citation Nr: 1003503	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  08-20 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for sinusitis, including as 
secondary to service-connected chronic bilateral serous 
otitis media with bilateral cholesteatomas and bilateral 
tympanomastoidectomies.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel




INTRODUCTION

The Veteran had active service from June 1970 to September 
1986.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), in 
pertinent part denying service connection for sinusitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant when further action is required.


REMAND

The Veteran was afforded a VA examination in September 2008 
to address his claim for service connection for sinusitis, on 
the secondary basis of causation or aggravation by service-
connected chronic bilateral serous otitis media with 
bilateral cholesteatomas and bilateral 
tympanomastoidectomies.  The VA examiner noted the Veteran's 
belief that his infection associated with his service-
connected otitis media had traveled to his sinuses, but the 
examiner could neither support or reject this belief.  
Rather, the examiner concluded that he could not provide an 
opinion as to whether any sinus condition from which the 
Veteran suffered was due to his service-connected otitis 
media without resorting to speculation.  The Board finds this 
unsatisfactory, particularly where, as here, the examiner 
concludes that such a course of infection spreading from ear 
to sinus would be possible via the eustachian tube.  In 
short, the examiner's report appears to suggest that the 
examiner simply lacks the degree of specialized knowledge 
necessary to appropriately ascertain whether or not such a 
secondary infection occurred in this case.  Accordingly, the 
Board believes that a VA examination conducted by a 
specialist in diseases of the ears and sinuses is necessary.  

In fairness, it appears from the examination report that the 
examiner may have been hampered in his evaluation, in part, 
by the absence of current sinus infection and the absence of 
any record of recent evaluation for sinus infection upon 
which to base a medical opinion.  The September 2008 VA 
examiner also noted that the medical record available for 
review was incomplete.  The Veteran had reported treatment at 
Kaiser Permanente for recurrent sinus infections multiple 
times per year, but that records from that source were not 
obtained for review.  While records from Kaiser Permanente 
were obtained and associated with the claims file in April 
2005, more recent treatment records from that source were not 
obtained.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist a veteran in 
obtaining and developing available facts and evidence to 
support a claim includes obtaining an adequate and 
contemporaneous VA examination which takes into account the 
records of prior medical treatment.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Accordingly, these contemporaneous 
records of treatment at Kaiser Permanente must be obtained 
upon remand, to be reviewed by the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should again be contacted 
and asked for information, assistance, and 
authorization to obtain relevant treatment 
records.  The Veteran should be asked in 
particular regarding any additional 
pertinent medical records not already 
reflected in the claims file, including 
both from the past periods of active 
otitis media and from the present time, 
including records of ear infection and any 
complications or residuals, and records of 
any treatment or examination for sinus-
related conditions.  Appropriate records 
development should be undertaken.  All 
records and responses received should be 
associated with the claims file.

2.  Thereafter, arrange for an examination by 
an appropriate specialist in diseases of the 
ears and sinuses, to address the nature and 
etiology of any current chronic sinus 
disorder, including as related to service or 
service-connected chronic bilateral serous 
otitis media with bilateral cholesteatomas 
and bilateral tympanomastoidectomies.  The 
claims file must be made available for review 
in conjunction with the examination, and the 
examination report should reflect such 
review.  All necessary tests should be 
performed.  The examiner should address the 
following matters:

a.  The examiner should provide a 
diagnosis for all current chronic or 
recurrent sinus disorders.   

b.  If any chronic or recurrent sinus 
disorders are present, then for each 
such disorder found, the examiner 
should opine whether it is at least as 
likely as not (i.e., to at least a 50-
50 degree of probability) that the 
disorder originated in or is causally 
related to service; or whether it is at 
least as likely as not (i.e., to at 
least a 50-50 degree of probability) 
that the disorder originated as a 
result of the Veteran's service-
connected chronic bilateral serous 
otitis media with bilateral 
cholesteatomas and bilateral 
tympanomastoidectomies, or whether the 
sinusitis was aggravated (permanently 
increased in severity) by the service-
connected chronic bilateral serous 
otitis media with bilateral 
cholesteatomas and bilateral 
tympanomastoidectomies; or whether each 
of these origins or bases of 
aggravation of sinusitis is unlikely 
(i.e., less than a 50-50 degree of 
probability).  

c.  In providing the above opinions, it 
is essential that the examiner review 
past and current lay statements by the 
Veteran, and consider both documented 
evidence of any history of disorder, as 
well as absence of any such history 
over any relevant time periods.  The 
examiner should also consider other 
factors which may affect a 
determination of etiology as related to 
service or  as related to service-
connected disorders.  
Records to be reviewed should include 
all those contained within the claims 
file, including service records, VA 
records, and private records (including 
those from Kaiser Permanente).  The 
examiner is advised to note in 
particular records from August and 
September of 1992 reflecting treatment 
for otitis, mastoiditis, and sinusitis, 
as well as any other records reflecting 
contemporaneousness of these conditions 
and the possibility of chronic sinus 
infection developing due to service-
connected otitis media.  

d.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

e.  Any opinion provided must include a 
medical analysis, with discussion of 
specific evidence of record.  If any 
questions cannot be answered without 
resorting to pure speculation, the 
examiner must provide a complete 
explanation why those questions cannot 
be answered.  

3.  Thereafter, the RO/AMC should 
readjudicate the remanded claim de novo.  If 
the benefit sought is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

